Citation Nr: 1451180	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected schizophrenia, currently evaluated as 30 percent disabling prior to December 23, 2008, and as 50 percent disabling thereafter.  

2.  Entitlement to an earlier effective date prior to June 28, 2006, for service connection for schizophrenia.  

3.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1969. 

This appeal to the Board of Veterans Appeals (Board) arises from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased initial evaluation for service-connected schizophrenia, currently evaluated as 30 percent disabling prior to December 23, 2008, and as 50 percent disabling thereafter, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a final decision, dated June 30, 1999, the Board denied a claim for service connection for an acquired psychiatric disorder.   

2.  In July 2006, the Board granted service connection for schizophrenia.  In September 2006, the RO effectuated the Board's decision; the RO assigned an effective date for service connection of June 28, 2006.

3.  Following the Board's final June 30, 1999 decision, on November 14, 2000, and no earlier, the Veteran filed a new claim for service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for an effective date of November 14, 2000, and no earlier, for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claim involves a claim for an earlier effective date for service connection, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Veteran asserts that he is entitled to an effective date prior to June 28, 2006, for service connection for schizophrenia.  It is argued that the correct date for service connection is November 14, 2000, which is the date a statement was received from the Veteran; it is argued that this statement is sufficient to fulfill the requirements for an informal claim.  See Veteran's representative's statement (notice of disagreement), received in December 2006.  For the reasons stated below, the Board agrees.

The Board notes that additional reports of VA treatment, dated between 2011 and 2102, have been received following the issuance of the most recent statement of the case in September 2011, and that they are not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this evidence does not implicate the applicable time period in issue for the claim being adjudicated (i.e., the period prior to June 28, 2006) discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand for RO consideration is not required.

The relevant administrative history of this claim is summarized as follows: In June 1971, the Veteran's original claim for service connection for PTSD was filed with VA.  In November 1971, the RO granted service connection for schizophrenia.  However, in November 1972, the RO severed service connection for schizophrenia, after determining that its November 1971 grant of service connection was based on clear and unmistakable error.  38 C.F.R. § 3.105.

Thereafter, the Veteran repeatedly filed claims for service connection for an acquired psychiatric disorder that were denied by the RO.  

On appeal to the Board, the claims were denied on six occasions between September 1975 and June 1999.  

The Veteran appealed the Board's June 1999 denial of his claim to the United States Court of Appeals for Veterans Claims ("Court").  

In August 2000, the Court affirmed the Board's June 1999 decision.

In January 2003, the Board again denied the claim.  In April 2003, the Board's decision was vacated, based on a Joint Motion filed by the VA's Office of General Counsel and the appellant's representative that same month.  In December 2003, the Board remanded the claim for additional development, and in June 2005, the Board denied the claim.  In January 2006, the Court vacated and remanded the claim, based on a Joint Motion filed that same month.  

In July 2006, the Board granted service connection for schizophrenia.  

In September 2006, the RO effectuated the Board's July 2006 decision, and assigned a 30 percent evaluation, with an effective date for service connection of June 28, 2006.  The Veteran has appealed the issue of an effective date prior to June 28, 2006, for service connection for schizophrenia.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The RO's September 2006 rating decision shows that it assigned an effective date of June 28, 2006, based on the date of a positive etiological opinion from Dr. C.R., dated June 28, 2006, that was received by VA on July 3, 2006.  

The Board finds that the correct effective date for service connection for schizophrenia is November 14, 2000.  

On November 14, 2000, a VA Form 21-4138 was received from the Veteran in which he asserted that VA physicians had stated that he has a neuropsychiatric condition that began during his service.  This statement is sufficient to show an intent to apply to reopen his claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.155.  Hence, the earliest date after the Board's June 30, 1999 decision that the Veteran expressed an intent to reopen his claim for service connection for an acquired psychiatric disorder is November 14, 2000, and to this extent, the claim is granted.  

An effective date prior to November 14, 2000 is not warranted.  The June 30, 1999 Board decision denying entitlement to service connection for an acquired psychiatric disorder was affirmed by the Court in August 2000.  The Veteran did not appeal the Court's decision, and the Board's decision therefore became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  The Board parenthetically notes that its June 1999 decision subsumed the underlying July 1995 RO rating decision that denied service connection for schizophrenia.  See 38 C.F.R. § 20.1104 (2014); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  

As the Board's June 30, 1999 decision became final, it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in this rating decision has not been alleged, and the Board's June 30, 1999 decision is a legal bar to an effective date prior to the date of that decision.   

In this regard, prior to any new claim by the Veteran regarding CUE in any prior Board decision, RO decision, or even Court decision, it is very important that the Veteran understand that there was, and is, significant evidence in this case against the claim in the prior determinations.  This does not suggest that the Veteran does not have this disability, but instead it is important for the Veteran to understand that the question of whether the Veteran's disability is actually related to service, based on a detailed review of the record, is very unclear.  It is only in granting the benefit of all doubt to the Veteran that his claim was granted by the Board.  In any event, this issue is not before the Board at this time. 

In determining his intent, the Board first notes that the evidence shows that the Veteran knew how to file an application, and was familiar with the claims filing procedure.  See e.g., Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 10 Vet. App. 15, 19 (1997); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this regard, a review of the claims files shows that, prior to February 2000, the Veteran had filed multiple claims for service connection, beginning in 1971.  

Following the Board's June 30, 1999 decision, the claims file does not show that any correspondence was received by VA from the Veteran that showed an intent to apply to reopen his claim for service connection for an acquired psychiatric disorder prior to November 14, 2000.  See 38 C.F.R. § 3.155.  In this regard, in July 2000, the Veteran filed a statement (VA Form 21-4138), in which he merely requested an update on the status of his appeal.  This is insufficient to show an intent to file a new claim for service connection.  Hence, the earliest date after the June 30, 1999 Board decision that the Veteran expressed an intent to reopen his claim for service connection for an acquired psychiatric disorder is November 14, 2000.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the November 14, 2000 date of receipt of the Veteran's claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400; Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Accordingly, an effective date for service connection for schizophrenia of November 14, 2000, and no earlier, is granted.  See 38 C.F.R. § 3.400(q)(2), (r).

ORDER

An effective date of November 14, 2000, for an award of service connection for schizophrenia is granted, subject to the regulations pertinent to the disbursement of monetary funds.



REMAND

In this decision, the Board has granted an effective date of November 14, 2000 for service connection for schizophrenia.  The Board's decision extends the time for which service connection for schizophrenia is in effect from June 28, 2006 to November 14, 2000.  The Veteran's schizophrenia is currently unrated during this time period, and it is for the agency of original jurisdiction (AOJ), not the Board, to assign such ratings in the first instance.  Therefore the issue of entitlement to an increased initial evaluation for service-connected schizophrenia must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically, the AOJ must assign the appropriate rating(s) for the period from November 14, 2000 to June 28, 2006.  

As the remand of the increased initial evaluation claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and that a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Veteran's most recent VA examination was well over 31/2  years ago, in April 2011.  Accordingly, the Veteran should be scheduled for another psychiatric examination.  Id. 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected schizophrenia.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's schizophrenia consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's schizophrenia alone, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

In this regard, while not required, it is asked that the examiner address the nature and extent of the Veteran's problem from November 14, 2000 (a review of the findings above may be helpful to the examiner in this regard).

2.  Assign the appropriate disability rating(s) as of November 14, 2000 for service-connected schizophrenia.  

3.  Thereafter, readjudicate the issue of entitlement to TDIU. 

4.  This is a complex case:  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


